Name: 2008/553/EC: Commission Decision of 30 June 2008 repealing Decision 2008/377/EC concerning certain protection measures relating to classical swine fever in Slovakia (notified under document number C(2008) 3223) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  health;  Europe;  organisation of transport;  agricultural policy;  agricultural activity
 Date Published: 2008-07-05

 5.7.2008 EN Official Journal of the European Union L 178/45 COMMISSION DECISION of 30 June 2008 repealing Decision 2008/377/EC concerning certain protection measures relating to classical swine fever in Slovakia (notified under document number C(2008) 3223) (Text with EEA relevance) (2008/553/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of classical swine fever have occurred in Slovakia. (2) Commission Decision 2008/377/EC of 8 May 2008 concerning certain protection measures relating to classical swine fever in Slovakia (2) was adopted in order to reinforce the measures taken by Slovakia within the framework of Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3). (3) The information provided by Slovakia indicates that the outbreaks of classical swine fever in that Member State have been eradicated and the results of the epidemiological investigation show that classical swine fever has not spread further. (4) Decision 2008/377/EC should therefore be repealed. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/377/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 130, 20.5.2008, p. 18. Decision as amended by Decision 2008/419/EC (OJ L 147, 6.6.2008, p. 65). (3) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26).